DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/22 has been entered.
Allowable Subject Matter
Claims 1-8, 10-13, 15-20, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, the first optical node transmits, via one or more of the plurality of transmitting devices, a narrower optical signal for the transmission of data via the connection, wherein the narrower optical signal has a beam divergence that is dependent upon a distance between the first optical node and the second optical node; wherein the plurality of transmitting devices of the first optical node includes a center array of transmitters and additional transmitters arranged around a periphery of the center array of transmitters, wherein the first optical node transmits the narrower optical signal only via the center array of transmitters.
	Claim 11, a plurality of optical signal transmitters arranged to each transmit radiation in a different direction, wherein the first node includes a center array of optical signal transmitters and additional optical signal transmitters arranged around a periphery of the center array of optical signal transmitters, and wherein the center array of optical signal transmitters comprises a lens; after the location of the second node is established, adjust the lens of the center array of optical signal transmitters of the first node and cause transmission, only via the center array of optical signal transmitters, of a third optical signal that is narrower than the first and second diverged optical signals, to establish an optical connection between the first and second nodes, and adjust a beam divergence of the third optical signal based upon a determined distance between the first and second nodes.
	Claim 18, after the location of the second node is established, adjusting a lens of the first node and causing transmission, via the lens and at least one optical signal transmitter of the first node, of a fourth optical signal that is narrower than the first, second and third diverged optical signals, to establish an optical connection between the first and second nodes; and adjusting a beam divergence of the fourth optical signal based upon a determined distance between the first and second nodes, wherein the plurality of optical signal transmitters of the first node includes a center array of transmitters and additional transmitters arranged around a periphery of the center array of transmitters, wherein the first optical node transmits the fourth optical signal only via the center array of transmitters.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636